This case is pending before the court as an appeal from the Court of Appeals for Cuyahoga County.
It is ordered by the court, sua sponte, effective February 17,1995, that the parties file merit briefs in compliance with S.CtPrac.R. VI;. that appellant’s merit brief shall be filed on or before March 20, 1995; that appellee’s brief shall be filed within thirty days of the date appellant’s brief is filed; and that appellant’s reply brief, if any, shall be filed within twenty days of the date appellee’s brief is filed.